Daniel, J.
concurred in opinion with Lee, J.„that the writing set out in the declaration was a valid and binding obligation, upon which debt would lie against Davis for the net balance therein stated: but he concurred with Samuels, J. in the opinion that the declaration was defective in not averring that there were no errors in the statement.
The following is the judgment of the court:
It seems to the court here, that the Circuit court erred in holding that the bond whereof the defendant in error made profert in her declaration, and which is made part of the record by oyer, was a bond for the payment of one thousand one- hundred and thirty-seven dollars and thirty-five cents, neither more nor less. It further seems to the court here, that as the bond, in terms, reserved to the parties thereto the right to correct errors in the statement incorporated in the bond, the bond should be held to bind the obligor for so much money as might be found due after correcting all errors in the statement. That the defendant in error should have averred in her declaration that no error existed in the bond, if she sought to *127recover the sum above mentioned; or, if she sought to recover more or less, she should have averred such errors in the bond as would sustain her demand. Thus it seems to the court that the Circuit court erred in overruling the demurrer of the plaintiffs in error. Therefore it is considered that the said judgment be reversed and annulled, and that the plaintiffs in error recover of the defendant in error their costs in this court expended. And it is ordered that the jury’s verdict be set aside and the cause remanded, with directions to sustain the demurrer, unless the defendant in error shall amend her declaration by inserting an averment that no error existed in the bond, if she shall insist on recovering the principal sum of one thousand one hundred and thirty-seven dollars and thirty-five cents; or, if she shall insist on recovering more or less than that sum by inserting averments to sustain her demand; and that the plaintiffs in error be permitted to file a plea or pleas alleging specific errors in the bond affecting the amount due thereon, and any other proper pleas to the action.